Title: To James Madison from Barzillai Gannett, 27 October 1810 (Abstract)
From: Gannett, Barzillai
To: Madison, James


27 October 1810, Gardiner, Maine. Encloses a petition from several “respectable” gentlemen to remind JM that in February 1809 some state legislators from Maine had petitioned for the removal of Silas Lee as U.S. attorney and for his replacement by Nathan West, Jr. President Jefferson responded that since he had appointed Lee himself the matter was best left to his successor. West has reputation and experience and is “warmly attached to the government,” while Lee, in addition to holding the office of probate judge in Lincoln County, was also recently appointed to the court of common pleas by Governor Gore. Petitioners regard Lee’s last appointment as superseding his federal appointment, which is also incompatible with his state offices. Gannett endorses the petition and states that there is a general desire for Lee’s removal on the grounds of his being unfriendly to the administration and system of government.
